EXHIBIT EDCI Holdings, Inc. Announces EDC to Consolidate Blackburn-Hannover Disc Volumes NEW YORK, March 31, 2009 /PRNewswire-FirstCall/ EDCI Holdings, Inc. (Nasdaq: EDCI) ("the Company"), the holding company for Entertainment Distribution Company, Inc., the majority shareholder of Entertainment Distribution Company, LLC ("EDC"), a European provider of supply chain services to the optical disc market, today announced that, based on an extensive feasibility analysis, EDC has determined to effect the closure of EDC’s Blackburn optical disc facility.
